UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6422


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNVAL KERRIS ANDERSON, JR., a/k/a Peter, a/k/a Lynval Kerris,
a/k/a Amxmill Kerris, a/k/a Michael Reid, a/k/a Jamaican Pete,
a/k/a Joseph Anderson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:98-cr-00143-HCM-1)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynval Kerris Anderson, Jr., Appellant Pro Se.      Laura Pellatiro
Tayman,   Assistant  United  States   Attorney,      Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lynval     Kerris    Anderson,    Jr.     appeals     the     district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find    no   reversible    error.      Accordingly,        we    grant    leave   to

proceed in forma pauperis and affirm for the reasons stated by

the district court.            United States v. Anderson, No. 2:98-cr-

00143-HCM-1 (E.D. Va. filed Jan. 18, 2012 & entered Jan. 19,

2012).       We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented     in    the     materials

before   the    court    and   argument     would    not   aid   the     decisional

process.



                                                                           AFFIRMED




                                        2